Exhibit 10.12

LOGO [g84468g71k69.jpg]

Execution Copy

Credit Agreement

This agreement dated as of May 20, 2010 is between JPMORGAN CHASE BANK, N.A.
(together with its successors and assigns, the “Bank”), acting through its
Lansing Business Banking LPO, whose address is 620 S. Capitol Ave., Flr. 3,
Lansing, Michigan 48933, and NEOGEN CORPORATION, a Michigan corporation (the
“Borrower”), whose address is 620 Lesher Place, Lansing, Michigan 48912.

 

1. Credit Facilities.

 

  1.1. Scope. This agreement governs Facility A, and, unless otherwise agreed to
in writing by the Bank and the Borrower or prohibited by any Legal Requirement
(as hereafter defined), governs the Credit Facilities as defined below. Advances
under any Credit Facilities shall be subject to the administrative procedures
customarily established from time to time by the Bank. Any procedures agreed to
by the Bank with respect to obtaining advances, including automatic loan sweeps,
shall not vary the terms or conditions of this agreement or the other Related
Documents regarding the Credit Facilities. Notwithstanding the foregoing, the
Bank and the Borrower agree that any construction loan governed by a
construction loan agreement, whether now existing or hereafter arising, is
excluded from this agreement.

 

  1.2. Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed, in the aggregate at any one
time outstanding, the remainder of (a) $10,000,000.00 minus (b) the Rate
Management Transaction Obligations Amount at such time (such credit facility
herein referred to as “Facility A”). Credit under Facility A shall be repayable
as set forth in a Line of Credit Note dated the date hereof, and any renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefor.

 

2. Definitions and Interpretations.

 

  2.1. Definitions. As used in this agreement, the following terms have the
following respective meanings:

 

  A. “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority of the Voting Stock of any Person.

 

  B. “Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.



--------------------------------------------------------------------------------

  C. “Authorizing Documents” means certificates of authority to transact
business, certificates of good standing, borrowing resolutions, appointments,
officer’s certificates, certificates of incumbency, and other documents which
empower and authorize or evidence the power and authority of all Persons (other
than the Bank) executing any Related Document or their representatives to
execute and deliver the Related Documents and perform the Person’s obligations
thereunder.

 

  D. “Capital Expenditures” means any expenditure or the incurrence of any
obligation or liability for any asset which is classified as a capital asset
under GAAP.

 

  E. “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

  F. “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any one Person or group of two or more
Persons acting as a partnership, limited partnership, syndicate, or other group
for the purpose of acquiring, holding, or disposing of securities of an issuer
(“Group”), of Equity Interests representing more than 25% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or Group.

 

  G. “Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

  H. “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.

 

  I. “Default” means a default, event of default or event that would constitute
a default or event of default but for the giving of notice, the lapse of time or
both, in any provision of this agreement, the Notes or any other Related
Documents.

 

  J. “Distributions” means dividends and other distributions made to any Equity
Owners, other than salary, bonuses, and other compensation for services expended
in the current accounting period.

 

-2-



--------------------------------------------------------------------------------

  K. “EBITDA” means for any period, net income plus to the extent deducted in
determining net income, interest expense (including but not limited to imputed
interest on capital leases), income tax expense, depreciation, and amortization,
minus Distributions; all as determined for the Borrower and its Subsidiaries on
a consolidated basis for such period in accordance with GAAP.

 

  L. “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

  M. “Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

 

  N. “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

  O. “Fiscal Quarter” means any of the quarterly accounting periods of the
Borrower ending on the last day of February, May, August and November,
respectively, of each year.

 

  P. “Fiscal Year” means any of the annual accounting periods of the Borrower
first ending on May 31 of each year. As an example, reference to the 2010 Fiscal
Year shall mean the Fiscal Year ending May 31, 2010.

 

  Q. “Funded Debt” means, without duplication, (i) indebtedness for borrowed
money (including, without limitation, indebtedness evidenced by promissory
notes, bonds, debentures and similar instruments and further any portion of the
purchase price for assets or acquisitions permitted hereunder which may be
financed by the seller) and purchase money indebtedness, in each case having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin), (ii) the principal portion of
Capital Lease Obligations, (iii) all preferred stock required by the terms
thereof to be redeemed, or for which mandatory sinking fund payments are due, by
a fixed date, and (iv) guaranty obligations with respect to obligations of other
Persons of the types described in the foregoing clauses (i), (ii) and (iii); all
as determined on a consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP. Funded Debt includes, without limitation, amounts in
respect of obligations of the types described in the foregoing clauses (i),
(ii), (iii) and (iv) which constitute current liabilities of the obligor under
GAAP.

 

  R. “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.

 

  S.

“Intangible Assets” means the aggregate amount of (1) all assets classified as
intangible assets under GAAP, including, without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and
(2) loans or

 

-3-



--------------------------------------------------------------------------------

 

advances to, investments in, or receivables from (i) any Affiliate, officer,
director, employee, Equity Owner or agent of the Borrower or (ii) any Person if
such loan, advance, investment or receivable is outside the Borrower’s ordinary
course of business.

 

  T. “Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Bank or any Obligor or any of its Subsidiaries or their respective Properties or
any agreement by which any of them is bound.

 

  U. “Liabilities” means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank and its Affiliates, whether the
obligations, indebtedness and liabilities are individual, joint and several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or an Affiliate of the Bank or to a third party and
subsequently acquired by the Bank or an Affiliate of the Bank, any monetary
obligations (including interest) incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

 

  V. “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

 

  W. “Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

 

  X. “Obligor” means any Borrower, guarantor, surety, co-signer, endorser,
general partner or other Person who may now or in the future be obligated to pay
any of the Liabilities.

 

  Y. “Organizational Documents” means, with respect to any Person, certificates
of existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.

 

  Z.

“Permitted Encumbrances” means: (a) Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in

 

-4-



--------------------------------------------------------------------------------

 

compliance with Section 4.2; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business; and (e) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; provided that the term “Permitted Encumbrances”
shall not include any Lien securing indebtedness.

 

  AA. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

 

  BB. “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

  CC. “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

  DD. “Rate Management Transaction Obligations Amount” means, as of any date,
all obligations of the Borrower and its Subsidiaries under or in respect of Rate
Management Transactions; provided that the “obligations” of the Borrower or any
Subsidiary in respect of any Rate Management Transaction at any time shall be
the maximum aggregate amount that the Borrower or such Subsidiary would be
required to pay if such Rate Management Transaction were terminated at such
time. Rate Management Transaction Obligations Amount shall not, at any time,
include, be reduced by, or otherwise take into account any amount that might be
owing to the Borrower or any Subsidiary under any Rate Management Transaction.

 

  EE. “Related Documents” means this agreement, the Notes, letters of credit,
applications for letters of credit, all loan agreements, credit agreements,
guaranties, and any other agreement, instrument or document executed in
connection with this agreement or with any of the Liabilities.

 

  FF. “Subordinated Debt” means debt subordinated to the Liabilities in manner
and by written agreement satisfactory to the Bank.

 

-5-



--------------------------------------------------------------------------------

  GG. “Subsidiary” means, as to any particular Person (the “parent”), a Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned, Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 

  HH. “Tangible Net Worth” means total assets less the sum of Intangible Assets
and total liabilities; all as determined for the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.

 

  II. “Voting Stock” of a Person means all classes of Equity Interests of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

 

  2.2. Interpretations.

 

  A.

Whenever possible, each provision of the Related Documents shall be interpreted
in such manner as to be effective and valid under applicable Legal Requirements.
If any provision of this agreement cannot be enforced, the remaining portions of
this agreement shall continue in effect. In the event of any conflict or
inconsistency between this agreement and the provisions of any other Related
Documents, the provisions of this agreement shall control. Use of the term
“including” does not imply any limitation on (but may expand) the antecedent
reference. Any reference to a particular document includes all modifications,
supplements, replacements, renewals or extensions of that document, but this
rule of construction does not authorize amendment of any document without the
Bank’s consent. Section headings are for convenience of reference only and do
not affect the interpretation of this agreement. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, provided that, if the Borrower notifies the
Bank that it wishes to amend any covenant in Section 5.2 to eliminate the effect
of any change in GAAP (or if the Bank notifies the Borrower that the Bank wishes
to amend Section 5.2 for such purpose), then the Borrower’s compliance with such
covenants shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective until either such notice is
withdrawn or such covenant or any such defined term is amended in a manner
satisfactory to the Borrower and the Bank. The Borrower shall deliver to the
Bank at the same time as the delivery of any annual or quarterly financial
statement under Section 4.5 hereof: (i) a description in reasonable detail of
any material variation between the application or any modification of accounting
principles employed in the preparation of such statement and the application or
any modification of accounting principles employed in the preparation of the
immediately prior annual or quarterly financial statements as to which no
objection has been made in accordance with this paragraph (a) and (ii) if
requested by the Bank, reasonable estimates of the difference between such
statements arising as a consequence thereof. Notwithstanding anything herein, in
any financial statements of the Borrower or in GAAP to the contrary, for
purposes of calculating and determining compliance with the financial covenants

 

-6-



--------------------------------------------------------------------------------

 

in Section 5.2, including defined terms used therein, any Acquisitions made by
the Borrower or any of its Subsidiaries, including through mergers or
consolidations and including any related financing transactions, during the
period for which such financial covenants were calculated shall be deemed to
have occurred on the first day of the relevant period for which such financial
covenants were calculated on a pro forma basis acceptable to the Bank.

 

  B. Except as otherwise expressly provided herein, all references to a time of
day shall be references to Eastern Time. Whenever the Bank’s determination,
consent, approval or satisfaction is required under this agreement or the other
Related Documents or whenever the Bank may at its option take or refrain from
taking any action under this agreement or the other Related Documents, the
decision as to whether or not the Bank makes the determination, consents,
approves, is satisfied or takes or refrains from taking any action, shall be in
the sole and exclusive discretion of the Bank, and the Bank’s decision shall be
final and conclusive.

 

  C. The Borrower agrees to take all necessary action, including without
limitation obtaining any necessary acknowledgments or consents from the
Borrower’s auditors as may be required under applicable law, to ensure that the
Bank may rely on the audited financial statements of the Borrower, including the
audited financial statements delivered to the Bank before and after the date of
this agreement.

 

3. Conditions Precedent to Extensions of Credit.

 

  3.1. Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, and the Borrower shall complete, in form and
substance satisfactory to the Bank, the following:

 

  A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the guaranties, the subordination
agreements, and any other documents which the Bank may reasonably require to
give effect to the transactions described in this agreement or the other Related
Documents;

 

  B. Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so;

 

  C. Liens. The termination of all Liens on the assets of the Borrower and its
Subsidiaries other than Liens permitted under this agreement; and

 

-7-



--------------------------------------------------------------------------------

  D. Fee. The Borrower shall have paid to the Bank a fee for this agreement in
the amount of $5,000 in immediately available funds. So long as the Borrower
remains in compliance with Section 4.11, the Bank shall not charge any fee on
the unused commitment hereunder.

 

  3.2. Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:

 

  A. Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;

 

  B. No Default. No Default has occurred and is continuing or would result from
the extension of credit;

 

  C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

 

  D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 

4. Affirmative Covenants.     The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

  4.1. Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be satisfactory to the Bank,
covering its Property and business against those casualties and contingencies
and in the types and amounts as are in accordance with sound business and
industry practices, and furnish to the Bank, upon request of the Bank, reports
on each existing insurance policy showing such information as the Bank may
reasonably request.

 

  4.2. Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank’s request, adequate funds or security has been
pledged or reserved to insure payment.

 

  4.3. Financial Records. Maintain proper books and records of account, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.

 

  4.4.

Inspection. Permit the Bank, its agents and designees to: (a) inspect its
Property, examine and copy files, books and records, and discuss its business,
operations, prospects, assets, affairs and financial condition with the
Borrower’s or its Subsidiaries’ officers and accountants, at times and intervals
as the Bank reasonably determines upon reasonable notice; and (b) confirm with
any Person any obligations and liabilities of the Person to the Borrower or its
Subsidiaries. The Borrower will, and will cause its Subsidiaries to, cooperate
with any inspection or examination. The Borrower will pay the

 

-8-



--------------------------------------------------------------------------------

 

Bank the reasonable costs and expenses of any inspection or examination
permitted under this Section 4.4 promptly after receiving the invoice; provided
that so long as no Default has occurred and is continuing, the Borrower shall
not be required to pay such costs and expenses for more than two such
inspections or examinations annually.

 

  4.5. Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank may from time to time reasonably request, including
at a minimum:

 

  A. Within 90 days after the end of each Fiscal Year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Ernst & Young or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

  B. Within 60 days after the end of each Fiscal Quarter, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

  C. Concurrently with any delivery of financial statements under clause A. or
B. above, a certificate of a Financial Officer of the Borrower (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the financial covenants under Section 5.2 of this agreement and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the latest audited financial statements of the
Borrower delivered to the Bank and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

 

  D. Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any governmental
authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

 

  E. Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this agreement, as the Bank may
reasonably request.

 

-9-



--------------------------------------------------------------------------------

  4.6. Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (1) all existing and all threatened (in writing) litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially negatively affect its
business, assets, affairs, prospects or financial condition; (2) the occurrence
of any event which gives rise to the Bank’s option to terminate the Credit
Facilities; (3) the institution of steps by it to withdraw from, or the
institution of any steps to terminate, any employee benefit plan as to which it
may have liability; (4) any reportable event or any prohibited transaction in
connection with any employee benefit plan; (5) any additions to or changes in
the locations of its businesses; and (6) any alleged breach by the Bank of any
provision of this agreement or of any other Related Document.

 

  4.7. Other Agreements. Comply with all material terms and conditions of all
other agreements, whether now or hereafter existing, between it and any other
Person.

 

  4.8. Title to Assets and Property. Maintain good and marketable title to all
of its Properties, and defend them against all claims and demands of all Persons
at any time claiming any interest in them.

 

  4.9. Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, comply with any Legal Requirement
applicable to the Bank with respect to any Obligor or the Credit Facilities or
describe more fully particular aspects of the agreements set forth or intended
to be set forth in any of the Related Documents.

 

  4.10. Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.

 

  4.11. Banking Relationship. Establish and maintain its primary, domestic
operating depository and disbursement accounts with the Bank.

 

5. Negative Covenants.

 

  5.1. Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.

 

  5.2. Without the prior written consent of the Bank, the Borrower will not and
no Subsidiary of the Borrower will:

 

  A.

Debt and Lease Obligations. Incur, contract for, assume, or permit to remain
outstanding indebtedness for borrowed money, installment obligations, or
obligations under capital leases or operating leases, other than (1) unsecured
trade debt incurred in the ordinary course of business, (2) indebtedness of the
Borrower or any Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any indebtedness assumed in connection with the acquisition of any such

 

-10-



--------------------------------------------------------------------------------

 

assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of indebtedness permitted by this clause (2) shall not exceed
$250,000 at any time outstanding, and (3) obligations (other than Capital Lease
Obligations) of the Borrower and its Subsidiaries, whether directly or by
assignment or as a guarantor or other contingent obligor, under any lease of
real or personal property, provided that the aggregate amount of such
obligations under all such leases, determined based upon the highest annual rent
and other amounts (exclusive of property taxes, property and liability insurance
premiums and maintenance costs) that may be payable thereunder in any Fiscal
Year during the term thereof, does not exceed $250,000.

 

  B. Liens. Create or permit to exist any Lien on any of its Property except:
(1) Permitted Encumbrances, (2) Liens in favor of the Bank or any of its
Affiliates, (3) Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such security
interests secure indebtedness permitted by clause (2) of Section 5.2A, (ii) such
security interests and the indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary

 

  C. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of “purchasing or carrying any
margin stock” within the meaning of Federal Reserve Board Regulation U. At the
Bank’s request, it will furnish a completed Federal Reserve Board Form U-1.

 

  D. Continuity of Operations. (1) Engage in any business activities
substantially different from those in which it is presently engaged; (2) cease
operations, liquidate, merge (except any Subsidiary may merge with the Borrower
so long as the Borrower is the survivor or with any other Subsidiary of the
Borrower), transfer, acquire (except as permitted under Section 5.2G) or
consolidate with any other Person, change its name, dissolve, or lease, sell or
otherwise convey a material part of its assets or business out of the ordinary
course of business; (3) enter into any arrangement with any Person providing for
the leasing by it of Property which has been sold or transferred by it to such
Person; or (4) change its business organization, the jurisdiction under which
its business organization is formed or organized, or its chief executive office,
or any places of its businesses. Notwithstanding the foregoing, the Borrower or
any of its Subsidiaries may do any of the things, or take any action, prohibited
by this Section 5.2.D. if prior to, or concurrently with, the consummation
thereof or the taking of such action, the Borrower indefeasibly pays in full all
Liabilities in immediately available funds, and provides to the Bank cash
collateral in the aggregate amount of all reimbursement obligations in respect
of letters of credit and other contingent Liabilities, and all commitments of
the Bank to lend or otherwise extend credit to the Borrower and its Subsidiaries
have expired or are terminated.

 

-11-



--------------------------------------------------------------------------------

  E. Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired; provided that the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured indebtedness permitted
by clause (2) of Section 5.2A of this agreement if such restrictions or
conditions apply only to the property or assets securing such indebtedness or to
customary provisions in leases restricting the assignment thereof.

 

  F. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.

 

  G. Limitation on Acquisitions. Make any Acquisition if any Default has
occurred and is continuing, whether before or after giving effect to such
Acquisition, or would be caused thereby, or if, after giving effect to such
Acquisition on a pro forma basis, the Borrower would not have been in compliance
with all financial covenants under this agreement as of the end of the last
Fiscal Quarter preceding the consummation of such Acquisition.

 

  H. Organizational Documents. Alter, amend or modify any of its Organizational
Documents without giving the Bank prior written notice thereof.

 

  I. Tangible Net Worth. Permit or suffer at any time the Tangible Net Worth to
be less than $55,000,000.00 at, or at any time after, the end of the Fiscal
Quarter ending May 31, 2010.

 

  J. Debt Service Coverage Ratio. Permit or suffer the “Debt Service Coverage
Ratio” (hereinafter defined in this subsection) to be less than 2.50 to 1.00. As
used in this subsection, the term “Debt Service Coverage Ratio” means the ratio
of (i) net income, after taxes, plus amortization, depreciation and interest,
minus distributions and dividends, for the twelve-month period then ending,
divided by (ii) current maturities of long-term debt, plus interest and current
maturities of capital leases for the same such twelve-month period; such ratio
to be evaluated as of the end of each Fiscal Year, beginning with the Fiscal
Year ending May 31, 2011, for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

 

  K. Funded Debt to EBITDA Ratio. Permit or suffer the ratio of Funded Debt as
of the end of any Fiscal Quarter, beginning with the Fiscal Quarter ending
May 31, 2010, to EBITDA for the period of four consecutive Fiscal Quarters of
the Borrower then ending to be greater than 2.50 to 1.00.

 

  L. Rate Management Transactions. Enter into or be a party to any Rate
Management Transaction, other than for bona fide hedging purposes with respect
to the Borrower’s non-U.S. dollar currency exposure and not for speculation, or
suffer or permit the Rate Management Transaction Obligations Amount at any time
to exceed $1,000,000.

 

  M. Affiliate Loans. Make or commit to make any loans or advances to any
Subsidiaries or other Affiliates of the Borrower in an aggregate amount
exceeding $3,000,000 at any time, notwithstanding anything in this agreement to
the contrary.

 

-12-



--------------------------------------------------------------------------------

  N. Distributions. Make or pay, or commit to make or pay, any Distributions if
any Default has occurred and is continuing or would result from such
Distribution.

 

  O. Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 

  5.3. Financial Statement Calculations. The financial covenant(s) set forth in
the Section entitled “Negative Covenants” or in any subsection thereof shall,
except as may be otherwise expressly provided with respect to any particular
financial covenant, be calculated on the basis of the Borrower’s financial
statements prepared on a consolidated basis with its Subsidiaries in accordance
with GAAP. Except as may be otherwise expressly provided with respect to any
particular financial covenant, if any financial covenant states that it is to be
tested with respect to any particular period of time (which may be referred to
therein as a “Test Period”) ending on any test date (e.g., a fiscal month end,
fiscal quarter end, or fiscal year end), then compliance with that covenant
shall be required commencing with the period of time ending on the first test
date that occurs after the date of this agreement (or, if applicable, of the
amendment to this agreement which added or amended such financial covenant).

 

6. Representations.

 

  6.1.

Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents, (c) the execution and delivery of
this agreement and the other Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and binding agreements of
those Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which

 

-13-



--------------------------------------------------------------------------------

 

financial condition has not changed materially and adversely since those dates,
(f) no litigation, claim, investigation, administrative proceeding or similar
action (including those for unpaid taxes) is pending or threatened against it,
and no other event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its Subsidiaries’ financial condition,
properties, business, affairs or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (g) all of its tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and for which adequate reserves have been provided, (h) it is not an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (i) there
are no defenses or counterclaims, offsets or adverse claims, demands or actions
of any kind, personal or otherwise, that it could assert with respect to this
agreement or the Credit Facilities, (j) it owns, or is licensed to use, all
trademarks, trade names, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted, and (k) the
execution and delivery of this agreement and the other Related Documents to
which it is a party and the performance of the obligations they impose, if the
Borrower is other than a natural Person (i) are within its powers, (ii) have
been duly authorized by all necessary action of its governing body, and (iii) do
not contravene the terms of its Organizational Documents or other agreement or
document governing its affairs.

 

7. Default/Remedies.

 

  7.1. Events of Default/Acceleration. If any of the following events occurs,
the Notes shall become due immediately, without notice, at the Bank’s option:

 

  A. Any Obligor fails to pay when due any of the Liabilities, fails to pay any
other debt or obligation in an aggregate amount exceeding $250,000 to any
Person, fails to pay any amount payable with respect to any of the Liabilities,
or under any Note or any other Related Document, or fails to pay an aggregate
amount exceeding $250,000 with respect to any agreement or instrument evidencing
any other debt or obligation to any Person.

 

  B. Any Obligor: (i) fails to observe or perform or otherwise violates any
other term, covenant, condition or agreement of any of the Related Documents;
(ii) makes or furnishes any materially incorrect or misleading representation,
warranty, statement or certificate to the Bank, at the time made (or deemed
made) or furnished; (iii) makes any materially incorrect or misleading
representation in any financial statement or other information delivered to the
Bank; or (iv) defaults under or fails to comply with or perform any term,
obligation, covenant or condition contained in any agreement or agreements
(other than this agreement and the other Related Documents) between any Person
and any Obligor or Obligors under which the debt and/or obligations of any
Obligor or Obligors in the aggregate exceed $250,000.

 

  C.

In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor’s guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect,

 

-14-



--------------------------------------------------------------------------------

 

between the Obligor and the Bank, or any Affiliate of the Bank or their
respective successors and assigns, after giving effect to any applicable grace
or cure period.

 

  D. [intentionally omitted]

 

  E. Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any employee benefit plan, if any, of any Obligor or any Subsidiary
of any Obligor and the effect thereof would reasonably be expected to have a
material adverse effect on the Property, financial condition, business, assets,
affairs, prospects, liabilities, or operations of any Obligor or any Subsidiary.

 

  F. Any Obligor or any of its Subsidiaries: (i) becomes insolvent or unable to
pay its debts as they become due; (ii) makes an assignment for the benefit of
creditors; (iii) consents to the appointment of a custodian, receiver, or
trustee for itself or for a substantial part of its Property; (iv) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws; (v) conceals or removes any of its Property, with intent to
hinder, delay or defraud any of its creditors; (vi) makes or permits a transfer
of any of its Property, which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or (vii) makes a transfer of any of its Property to
or for the benefit of a creditor at a time when other creditors similarly
situated have not been paid.

 

  G. A custodian, receiver, or trustee is appointed for any Obligor or any of
its Subsidiaries or for a substantial part of their respective Property.

 

  H. Any Obligor or any of its Subsidiaries, without the Bank’s written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; or (iii) leases, sells or otherwise conveys a material part of its
assets or business outside the ordinary course of its business; or (iv) agrees
to do any of the foregoing.

 

  I. Proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against any Obligor or any of its Subsidiaries and
remain undismissed for thirty (30) days after commencement; or any Obligor or
any of its Subsidiaries consents to the commencement of those proceedings.

 

  J. Any judgment or decree is entered against any Obligor or any of its
Subsidiaries, or any attachment, seizure, sequestration, levy, or garnishment is
issued against any Property of any Obligor or any of its Subsidiaries.

 

  K. The occurrence or existence of any default, event of default or other
similar condition or event (however described) with respect to Rate Management
Transactions.

 

  L. Any Change in Control.

 

  M. The Borrower or any of its Subsidiaries fails to comply with all applicable
statutes, laws, ordinances and governmental rules, regulations and orders to
which it is subject or which are applicable to its business, property and
assets.

 

-15-



--------------------------------------------------------------------------------

  N. Any material adverse change occurs in: (i) the reputation, Property,
financial condition, business, assets, affairs, prospects, liabilities, or
operations of any Obligor or any of its Subsidiaries; or (ii) any Obligor’s or
Pledgor’s ability to perform its obligations under the Related Documents.

 

  7.2. Remedies. At any time after the occurrence of a default, the Bank may do
one or more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and
(e) exercise any and all other rights pursuant to any of the Related Documents,
at law, in equity or otherwise.

 

  A. Generally. The rights of the Bank under this agreement and the other
Related Documents are in addition to other rights (including without limitation,
other rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank’s enforcement of its
rights.

 

  B. Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
out-of-pocket costs and expenses of every kind incurred in connection with the
negotiation, preparation, execution, filing, recording, modification,
supplementing, waiver and enforcement of this agreement and the other Related
Documents, and the making, servicing and collection of the Credit Facilities and
any other amounts owed under the Related Documents, including without limitation
reasonable and attorneys’ fees and costs and court costs. These costs and
expenses include without limitation any costs or expenses incurred by the Bank
in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor or Property of any Obligor. The obligations of the
Borrower under this section shall survive the termination of this agreement.
Notwithstanding anything to the contrary, with respect only to the negotiation,
preparation and execution of this agreement and the other Related Documents
prior to and through the initial closing of this agreement, the Borrower shall
not be liable for attorneys’ fees of counsel for the Bank exceeding $7,500 in
the aggregate.

 

  C.

Bank’s Right of Setoff. The Borrower grants to the Bank a security interest in
all Deposits, Securities and Other Property, and Bank Debt to secure any and all
Liabilities, and the Bank is authorized to setoff and apply all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior notice to or demand on the Borrower and
regardless of whether any Liabilities are contingent, unmatured or unliquidated.
In this paragraph: (a) the term “Deposits” means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank or any other subsidiary or Affiliate of
JPMorgan Chase & Co. (each hereafter referred to as a “Bank Affiliate”) and all
other obligations at any time by the Bank or any Bank Affiliate to Borrower
(including all Deposits

 

-16-



--------------------------------------------------------------------------------

 

held jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by any Legal
Requirement); (b) the term “Securities and Other Property” means any and all
securities and other personal Property of the Borrower in the custody,
possession or control of the Bank or any Bank Affiliate (other than Property
held by the Bank in a fiduciary capacity); and (c) the term “Bank Debt” means
all indebtedness at any time owing by the Bank or any Bank Affiliate, to or for
the credit or account of the Borrower and any claim of the Borrower (whether
individual, joint and several or otherwise) against the Bank or any Bank
Affiliate now or hereafter existing.

 

8. Miscellaneous.

 

  8.1. Notice. Any notices and demands under or related to this agreement or the
Notes shall be in writing and delivered to the intended party at its address
stated in this agreement, and if to the Bank, at its main office if no other
address of the Bank is specified in this agreement, by one of the following
means: (a) by hand; (b) by a nationally recognized overnight courier service; or
(c) by certified mail, postage prepaid, with return receipt requested. Notice
shall be deemed given: (a) upon receipt if delivered by hand; (b) on the
Delivery Day after the day of deposit with a nationally recognized courier
service; or (c) on the third Delivery Day after the notice is deposited in the
mail. “Delivery Day” means a day other than a Saturday, a Sunday or any other
day on which national banking associations are authorized to be closed. Any
party may change its address for purposes of the receipt of notices and demands
by giving notice of the change in the manner provided in this provision.

 

  8.2. No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

  8.3. Integration. This agreement, the Notes, and the other Related Documents
embody the entire agreement and understanding between the Borrower and the Bank
and supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement, the Notes and the other Related Documents in any other
jurisdiction.

 

  8.4. [intentionally omitted]

 

  8.5. Governing Law and Venue. This agreement will be governed by and
interpreted in accordance with federal law and the laws of the State of
Michigan. The Borrower agrees that any legal action or proceeding with respect
to any of its obligations under this agreement may be brought by the Bank in any
state or federal court located in the State of Michigan. The Borrower waives any
claim that the State of Michigan is not a convenient forum or the proper venue
for any such suit, action or proceeding.

 

-17-



--------------------------------------------------------------------------------

  8.6. Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.

 

  8.7. Non-Liability of the Bank. The relationship between the Borrower on one
hand and the Bank on the other hand shall be solely that of borrower and lender.
The Bank shall have no fiduciary responsibilities to the Borrower. The Bank
undertakes no responsibility to the Borrower to review or inform the Borrower of
any matter in connection with any phase of the Borrower’s business or
operations.

 

  8.8. Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys’
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement (“Claims”) to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities or the Liabilities under this agreement or any other Related
Documents, except to the limited extent that the Claims are proximately caused
by the Indemnified Person’s gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 

  8.9. Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

  8.10. Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.

 

  8.11.

Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, capital adequacy requirements, Federal Deposit Insurance
Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to the Bank for extending,
maintaining or funding the Credit Facilities, (B) reduce the amounts payable to
the Bank under the Credit Facilities, or (C) reduce the rate of return on the

 

-18-



--------------------------------------------------------------------------------

 

Bank’s capital as a consequence of the Bank’s obligations with respect to the
Credit Facilities, then the Borrower agrees to pay the Bank such additional
amounts as will compensate the Bank therefor, within five (5) days after the
Bank’s written demand for such payment. The Bank’s demand shall be accompanied
by an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error. Nothing
herein shall be deemed to preclude the Borrower from contesting such amounts on
the basis of manifest error.

 

  8.12. [intentionally omitted]

 

  8.13. Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank in connection with the Liabilities, and all or
any part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Bank or paid or transferred over to a trustee, receiver or any other entity,
whether under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a “Preferential Payment”), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.

 

  8.14. Information Waiver; Assignments. The Borrower agrees that the Bank may
provide, without any limitation whatsoever, to any one or more purchasers,
potential purchasers, or Affiliates of JPMorgan Chase & Co., any information or
knowledge the Bank may have about the Borrower or any matter relating to this
agreement and the Related Documents, and the Borrower hereby waives any right to
privacy the Borrower may have with respect to such matters. The Borrower agrees
that the Bank may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in the Notes and
the other Related Documents to one or more purchasers whether or not related to
the Bank.

 

  8.15.

Waivers. Each Obligor waives (a) any right to receive notice of the following
matters before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Property or any of the Liabilities, that it might be
entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Property, or
pursue any remedy in the Bank’s power to pursue; (c) any defense based on any
claim that any Obligor’s obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or

 

-19-



--------------------------------------------------------------------------------

 

any part of any collateral for any of the Liabilities that the Bank may have at
any time, to the addition of any other party, and to the release or discharge
of, or suspension of any rights and remedies against, any Obligor. The Bank may
waive or delay enforcing any of its rights without losing them. Any waiver
affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of the Notes is effective unless it is
in writing and signed by the Person against whom it is being enforced.

 

  8.16. Time is of the Essence. Time is of the essence under this agreement and
the Notes and in the performance of every term, covenant and obligation
contained herein.

 

  8.17. Purpose. The Borrower agrees that no advances under the Credit
Facilities shall be used for personal, family or household purposes and that all
advances under the Credit Facilities shall be used solely for business,
commercial or similar purposes.

 

9. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

  IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10. WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

11. JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED DOCUMENTS. THIS PROVISION
IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

-20-



--------------------------------------------------------------------------------

Address for Notices:     Borrower: 620 Lesher Place     NEOGEN CORPORATION

Lansing, Michigan 48912

Attn: Chief Financial Office

    By:  

/s/ Richard R. Current

      Richard R. Current, Vice President, CFO, and Secretary     Date Signed:  

May 20, 2010

 

Address for Notices:     Bank:

620 S. Capitol Ave., Flr. 3

Lansing, Michigan 48933

    JPMORGAN CHASE BANK, N.A.     By:  

/s/ Joshua M. Tudor

      Joshua M. Tudor, Vice President     Date Signed:  

May 20, 2010

 

-21-